DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikoulina et al. (US 2014/0163951).
Regarding claim 1, Nikoulina et al. do teach a translation method, implemented by a computer (Title, Abstract), 

converting a text written in a first language into a replacement text in which a named entity in the text is replaced with a predetermined character string (Abstract lines 7-9: “A first translation protocol includes forming” (converting) “a reduced source string from the source text” (a text written in a first language e.g. French (Fig. 6) into a “reduced” (replacement) text) “string in which the named entity is replaced by a placeholder” (in which a named entity is replaced with a predetermined character string));
translating the replacement text into a second language by using a text translation model which is a neural network (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the replacement text) “by machine translation to generate a translated reduced target string” (into a second language by using the “first translation protocol” (which is  also known according to ¶ 0040 sentence 1 as a “prediction model 24” (a text translation model) and according to ¶ 0035  sentence 1 the “prediction model” is based on “machine learning” (neural network); Xin et al. (US 2019/0065460 ¶ 0001 “deep” “neural network” is an example of “machine learning”  ); 
and translating a named entity corresponding to the predetermined character string in the replacement text into the second language by using a named entity translation model which is a neural network (Abstract last 5 lines: “A second translation NE , where the named entity is replaced by a placeholder, is separately translated by the NEP component” (i.e., the “SMT” which is based on “machine learning” (neural network (¶ 0161)) is used for translating the named entity); ¶ 0161: “SMT NE relying both on rule-based and machine learning” (neural network used in “SMT” (“statistical machine translation” (¶ 0004 line 2))).

Regarding claim 4, Nikoulina et al. do teach the translation method to claim 1, wherein the process further comprises extracting a named entity in the text written in the first language and a named entity translated into the second language by the process of translating the named entity in association with each other (Abstract lines 1-2: “machine translation method includes receiving a text string and identifying” (extracting) “any named entities” (a named entity in the ‘text string’ (a text written in a first language)); Abstract last 5 lines: “A second translation protocol includes translating” (translating) “the source text string by machine translations without replacing the named entity” (the named which was extracted; i.e., the “identifying” “named entit[y]” 

Regarding claim 5, Nikoulina et al. do teach a non-transitory computer-readable storage medium for storing a translation program which causes a processor to perform processing (¶ 0113: “The method illustrated in any one or more of FIGS. 1, 4 and 5 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program is recorded (stored)”),  
the processing comprising:
converting a text written in a first language into a replacement text in which a named entity in the text is replaced with a predetermined character string (Abstract lines 7-9: “A first translation protocol includes forming” (converting) “a reduced source string from the source text” (a text written in a first language e.g. French (Fig. 6) into a “reduced” (replacement) text) “string in which the named entity is replaced by a placeholder” (in which a named entity is replaced with a predetermined character string));
translating the replacement text into a second language by using a text translation model which is a neural network (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the 
and translating a named entity corresponding to the predetermined character string in the replacement text into the second language by using a named entity translation model which is a neural network (Abstract last 5 lines: “A second translation protocol” (also known as “SMT” (a named entity translation model) according to ¶ 0041 sentence 1) “includes translating the source string by machine translation, without replacing the named entity” (to translate a named entity) “with the placeholder” (corresponding to the predetermined character string in the replacement text); ¶ 0081 lines 2+: “SMT NE , where the named entity is replaced by a placeholder, is separately translated by the NEP component” (i.e., the “SMT” which is based on “machine learning” (neural network (¶ 0161)) is used for translating the named entity); ¶ 0161: “SMT NE relying both on rule-based and machine learning” (neural network used in “SMT” (“statistical machine translation” (¶ 0004 line 2))).


the method comprising:
performing, in a case where a replacement text in which a named entity in a text written in a first language is replaced with a predetermined character string is input (Abstract lines 7-9: “A first translation protocol includes forming” (replacing) “a reduced source string from the source text” (a text written in a first language e.g. French (Fig. 6) into a “reduced” (replacement) text) “string in which the named entity is replaced by a placeholder” (in which a named entity is replaced with a predetermined character string));
learning of a text translation model, which is a neural network, to output a text translated from the replacement text into a second language (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the replacement text) “by machine translation to generate a translated reduced target string” (into a second language by using the “first translation protocol” (which is  also known according to ¶ 0040 sentence 1 as a “prediction model 24” (a text translation model) and according to ¶ 0035  sentence 1 the “prediction model” is based 
and performing, in a case where a named entity replaced with the predetermined character string is input, learning of a named entity translation model, which is a neural network, to output a representation translated from the named entity into the second language (Abstract last 5 lines: “A second translation protocol” (also known as “SMT” (a named entity translation model) according to ¶ 0041 sentence 1) “includes translating the source string by machine translation, without replacing the named entity” (to translate a named entity) “with the placeholder” (corresponding to the predetermined character string in the replacement text); ¶ 0081 lines 2+: “SMT NE , where the named entity is replaced by a placeholder, is separately translated by the NEP component” (i.e., the “SMT” which is based on “machine learning” (neural network (¶ 0161)) is used for translating the named entity); ¶ 0161: “SMT NE relying both on rule-based and machine learning” (neural network used in “SMT” (“statistical machine translation” (¶ 0004 line 2)); ¶ 0099 last sentence: “The output at S120 is the translated string” (outputting a representation from the named entity into the second language)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina et al., and further in view of Weischedel et al. (US Patent 8,131,536).
Regarding claim 2, Nikoulina et al. do teach the translation method according to claim 1,
wherein in the process of translating the replacement text into the second language, translation is performed by using the text translation model including
an encoder configured to convert the replacement text into a context vector st column last 7 lines: “The phrase based statistical machine translation” “uses the statistics for the placeholder bi phrases and modified language model in computing the optimal translation” (translating or converting) “of a reduced source string” (the replacement text); e.g. see the “Features” (context vectors) “s1” “s2” and “s3” in Fig. 6 which show three different alternative translations involving the replacement texts)),
a decoder configured to st column 
an attention mechanism configured to specify a named entity corresponding to the predetermined character string output by the decoder based on an attention score based on the context vector (¶ 0069 1st column last 4 lines: “bi phrases are drawn from the bi phrase table to cover the source string to generate a candidate translation” (the translation of all words including names and dates (the character string) as shown in Fig. 6) “and a scoring function scores” (are assigned an attention score)“the translation based on features” (based on the context vector), and
 in the process of translating the named entity into the second language,
translation is performed on the named entity specified by the attention mechanism (¶ 0099 last sentence: “The output at S120 is the translated string” ; ¶ 0003 sentence 1: “provides the highest score as the output translation” (outputting translations which are based on the “scores” (attention score and mechanism) and the translation comprises the “named entit[ies]” (named entity)).
Nikoulina et al. do not specifically disclose:
Their context vectors are an intermediate representation; 

Weischedel et al. do teach:
Their context vectors are an intermediate representation (Col. 1 lines 28+ referring to a “Machine translation”: “Generally, rule-based methods first parse an input text” (convert a replacement text) “and create an intermediate, symbolic representation” (into an intermediate representation)); 
And translation output is performed recursively on either the words or the predetermined character string based on the context vector(Col. 7 lines 40+: “the translation process occurs in a more iterative fashion” (recursively translating a sentence from a first language into a second language) “Next, as consecutive phrases are translated, the probability of ordered combinations of such phrases are evaluated, and low probability combinations are eliminated” “The process continues until the translation of sentence is complete” (by outputting all the translated words which also comprise of “placeholders” (character strings) correspond to “a name, a date, a time, or a monetary expression” (Col. 3 lines 64+); e.g. Col. 8 lines 9+: “a phrase including 5 foreign language words f1, f2, f3, f4 and f5 is translated to an English sentence including 5 English words e1, e2, e3, e4, e5. Two of the foreign language words (f3, f4) are clustered together, and the translation process is constrained such that the translation of these two words” “is also clustered together” (i.e. Translation is done recursively and 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “iterative” nature of translations of Weischedel et al. into the translation methods of Nikoulina et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further aid in “iteratively” “eliminat[ing]” “low probability combinations” as disclosed in Weischedel et al. Col. 7 lines 49-50.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina et al., and further in view of Xin et al. (US 2019/0065460).
Regarding claim 3, Nikoulina et al. do not specifically disclose the translation method to claim 1, 
wherein in the process of translating the replacement text into the second language, translation is performed by using a long short term memory (LSTM) using a sequence in which words included in the replacement text are arranged in order of appearance as an input.
Xin et al. do teach:
wherein in the process of translating the replacement text into the second language, translation is performed by using a long short term memory (LSTM) using a 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “LSTM” methods for machine translation of Xin et al. into the “machine learning”  in “machine” “translation” pertaining to named entities of Nikoulina et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Nikoulina et al. to have their translation “language independent [in] nature” “[where] entities [could] be recognized regardless of their language” as disclosed in Xin et al. ¶ 0050 last sentence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
January 4th 2022